[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#113)
After hearing held on defendant's motion, it is hereby ORDERED:
Judge Murray ruled in a per curiam opinion, dated June 17, 1991  (#112), that this case, for whatever reason, was not withdrawn, that it continued as an active case, and that no action to restore the case to the docket was required. This court views Judge Murray's ruling as reasonable and valid and as the law of the case. Breen v. Phelps, 186 Conn. 86, 99 (1982).
The clear implication of Judge Murray's ruling is that the parties did not reach an effective settlement. This conclusion is supported by the facts. A settlement has been defined as an "agreement . . . not to bring legal action or . . . release of a tortfeasor in any cause of action . . ." Peck v. Jacquemin,196 Conn. 53, 59  (1985). Counsel for the defendant makes no claim that the plaintiff signed or furnished to the defendant a release of his claim. On the contrary, it is the plaintiff's claim that he "did not agree with the settlement figure and refused to sign a release." Plaintiff's Mem. of Law, p. 1.
There is no settlement to be enforced, and accordingly, the motion is denied.
GAFFNEY, J. CT Page 7384